Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Avalon Place Trinity,
(CCN: 67-5900),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-974
Decision No. CR4601

Date: May 4, 2016

DECISION

Petitioner, Avalon Place Trinity, is a long-term care facility located in Trinity, Texas, that
participates in the Medicare program. Facility staff left one of its vulnerable residents
unattended in the bathroom; he fell, and sustained a fatal head injury. Citing this incident
and multiple other health and life safety code deficiencies, the Centers for Medicare &
Medicaid Services (CMS) determined that the facility was not in substantial compliance
with the Medicare program requirements and that its deficiencies posed immediate
jeopardy to resident health and safety. CMS imposed civil money penalties (CMPs) of
$6,550 per day for three days of immediate jeopardy (March 28-30, 2013) and $1,550 per
day for 40 days of substantial noncompliance that was not immediate jeopardy (March
31-May 9, 2013). Petitioner timely appealed CMS’s determination.

Petitioner does not appeal the life safety code deficiencies nor two of the health
deficiencies (42 C.F.R. §§ 483.25(d) and 483.25(e)(2)) but challenges the multiple
remaining health deficiencies, including those cited at the immediate jeopardy level.

For the reasons set forth below, I find that, from March 28 through May 9, 2013, the
facility was not in substantial compliance with Medicare program requirements; that,
from March 28-30, 2013, its deficiencies posed immediate jeopardy to resident health and
safety; and that the penalties imposed are reasonable.

Background

The Social Security Act (Act) sets forth requirements for nursing facilities to participate
in the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. Each facility must be surveyed annually, with no more than fifteen
months elapsing between surveys. Facilities must be surveyed more often, if necessary,
to ensure that identified deficiencies are corrected. Act § 1819(g)(2)(A); 42 C.F.R.

§§ 488.20(a), 488.308. The state agency must also investigate all complaints. Act

§ 1819(g)(4).

In this case, surveyors from the Texas Department of Aging and Disability Services (state
agency) completed the facility’s annual life safety code and health surveys on March 26
and 30, 2013. Based on their findings, CMS determined that the facility was not in
substantial compliance with multiple Medicare participation requirements. Specifically:

Life Safety Code violations

e LSC §§ 7.1 and 19.2.1 (Tag K038 — means of egress requirements) at scope and
severity level E (pattern of noncompliance that causes no actual harm with the
potential for more than minimal harm);

e LSC §9.6.1.3 (Tag K054 — smoke detectors) at scope and severity level F
(widespread noncompliance that causes no actual harm with the potential for more
than minimal harm);

e LSC § 19.3.5 and 19.3.5.1 (Tag K056 — sprinkler systems) at scope and severity
level F;

e LSC §§ 9.7.4.1 and 19.3.5.6 (Tag K064 — fire extinguishers) at scope and severity
level F;
and

LSC §§ 19.2.3 and 19.3.2.6 (K069 — cooking facilities) at scope and severity level
F.

Health violations’

42 C.F.R. § 483.13(c) (Tag F224 — staff treatment of residents: prohibit
neglect), at scope and severity level K (pattern of noncompliance that posed
immediate jeopardy to resident health and safety);”

42 C.F.R. § 483.13(c) (Tag F226 — staff treatment of residents: policies to
prohibit abuse and neglect) at scope and severity level K;

42 C.F.R. § 483.15(a) (Tag F241 — quality of life: dignity) at scope and
severity level E;

42 C.F.R. § 483.15((1) (Tag F248 — quality of life: activities) at scope and
severity level E;

42 C.F.R. § 483.15(h)(2) (Tag F253 — quality of life: housekeeping and
maintenance services) at scope and severity level E;

42 C.F.R. § 483.20(g) — (j) (Tag F278 — resident assessment:
accuracy/coordination/certification) at scope and severity level K;

42 C.F.R. § 483.20(k)(3)(ii) (Tag F282 — resident assessment: comprehensive
care plans/services provided) at scope and severity level E;

42 C.F.R. § 483.25 (Tag F309 — quality of care) at scope and severity level H
(pattern of noncompliance that caused actual harm);

' These are the deficiencies remaining following an informal dispute resolution.
Compare CMS Ex. | with CMS Ex. 6.

> This list highlights, in bold, the deficiencies that Petitioner appealed. The parties did
not address all of them. Because the deficiencies I affirm more than support the penalties
imposed, I need not and do not address all of the deficiencies cited. Perry Cnty. Nursing
Ctr. v. U.S. Dep’t of Health & Human Servs., 603 F. App’x 265, 271 (5th Cir. 2015);
Claiborne-Hughes Health Ctr. v. Sebelius, 609 F.3d 839, 847 (2010); Carrington Place
of Muscatine, DAB No. 2321 at 20-21 (2010); Senior Rehab. & Skilled Nursing Ctr.,
DAB No. 2300 at 6 n.5 (2010), aff'd Senior Rehab. & Skilled Nursing Ctr. v. Health &
Human Servs., 405 F. App’x 820, (5th Cir. 2010).
42 C.F.R. § 483.25(a)(3) (Tag F312 — quality of care: activities of daily living)
at scope and severity level E;

42 C.F.R. § 483.25(c) (Tag F314 — quality of care: pressure sores) at scope
and severity level H;

42 C.F.R. § 483.25(d) (Tag F315 — quality of care: urinary incontinence) at scope
and severity level E;

42 C.F.R. § 483.25(e)(2) (Tag F318 — quality of care: range of motion) at scope
and severity level E;

42 C.F.R. § 483.25(g)(2) (Tag F322 — quality of care: naso-gastric tubes) at
scope and severity level E;

42 C.F.R. § 483.25(h) (Tag F323 — quality of care: accident prevention) at
scope and severity level K;

42 C.F.R. § 483.25() (Tag F329 — quality of care: unnecessary drugs) at
scope and severity level E;

42 C.F.R. § 483.25(m)(1) (Tag F332 — quality of care: medication errors) at
scope and severity level F;

42 C.F.R. § 483.25(n) (Tag F334 — quality of care: influenza and
pneumococcal immunizations) at scope and severity level E;

42 C.F.R. § 483.35(d)(1)-(2) (Tag F364 — dietary services: food) at scope and
severity level E;

42 C.F.R. § 483.35(i) (Tag F371 — dietary services: sanitary conditions) at
scope and severity level F;

42 C.F.R. § 483.6(a), (b) (Tag F425 — pharmacy services: procedures, service
consultation) at scope and severity level F;

42 C.F.R. § 483.60(c) (Tag F428 — pharmacy services: drug regimen review)
at scope and severity level E;

42 C.F.R. § 483.60(b), (d), and (e) (Tag F431 — pharmacy services: service
consultation, labeling, and storage) at scope and severity level F;
42 C.F.R. § 483.65 (Tag F441 — infection control) at scope and severity level F;

42 C.F.R. § 483.70(h) (Tag F465 — physical environment: other
environmental conditions) at scope and severity level F;

42 C.F.R. § 483.75 (Tag F490 — administration) at scope and severity level K;

42 C.F.R. § 483.75(f) (Tag F498 — administration: nurse aide proficiency) at
scope and severity level E;

42 C.F.R. § 483.75(j)(2)(ii) (Tag F505 — administration: laboratory services)
at scope and severity level E;

42 C.F.R. § 483.75()(1) (Tag F514 — administration: clinical records) at scope
and severity level F;

42 C.F.R. § 483.75(m)(1) (Tag F517 — administration: disaster and
emergency preparedness) at scope and severity level F;

42 C.F.R. § 483.75(m)(2) (Tag F518 — administration: disaster/emergency
preparedness training) at scope and severity level F; and

42 C.F.R. § 483.75(0)(1) (Tag F520 — administration: quality assessment and
assurance) at scope and severity level F.

CMS Exs. 1, 2, 6.

Thereafter, CMS determined that the facility returned to substantial compliance on May
10, 2013. CMS Ex. 4. CMS has imposed against the facility CMPs of $6,550 per day for
three days of immediate jeopardy (March 28-30, 2013) and $1,550 per day for 40 days of
substantial noncompliance that was not immediate jeopardy (March 31-May 9, 2013), for
a total penalty of $81,650.00 ($19,650 + $62,000 = $81,650). CMS Ex. 4.

Petitioner timely requested a hearing. It does not challenge any of the LSC deficiencies
or the health deficiencies cited under 42 C.F.R. §§ 483.25(d) and 483.25(e)(2).

On August 26, 2014, I convened a hearing, via video teleconference, from the offices of
the Departmental Appeals Board in Washington, D.C. Counsel and witnesses appeared
in Dallas, Texas. Ms. Tangla Fudge-Bernal and Mr. Julian Treadwell appeared on behalf
of CMS, and Ms. Allison Spruill appeared on behalf of Petitioner. Transcript (Tr.) at 12.

I admitted into evidence CMS Exhibits (Exs.) 1-11, 15-19, 22, 24, 25, 27-32, 34-40, 42,
43, 45-67, 69, 74, 75, 76, 80-82, 84-95, 97, 98 (as amended) and 99, which includes a
supplement. I also admitted Petitioner’s Exhibits (P. Exs.) 1-53. Tr. 13-14; Order
Following Pre-hearing Conference at 2-3 (June 20, 2013). The parties have filed pre-
hearing briefs (CMS Br.; P. Br.) and post-hearing briefs (CMS Post-hrg. Br.; P. Post-hrg.
Br.).

Issues

Based on the uncontested issues, the facility was not in substantial compliance with
Medicare program requirements from March 28 through May 9, 2013, and I must sustain
a CMP of at least $50 per day for those days. 42 C.F.R. § 488.408(d).

The issues before me are:

e From March 28 — May 9, 2013, was the facility in substantial compliance with the
remaining regulatory requirements;

e From March 28 — 30, 2013, did the facility’s deficiencies, specifically 42 C.F.R.
§§ 483.13(c), 483.20(g)-(j), 483.25, 483.25(c), 483.25(h), and 483.75, pose
immediate jeopardy to resident health and safety; and

e Are the penalties imposed — $6,550 per day for three days of immediate jeopardy
and $1,550 per day for 40 days of substantial noncompliance that was not
immediate jeopardy — reasonable?

Discussion

I. The facility was not in substantial compliance with
42 CF.R. §§ 483.13(c), 483.20(g)-(j), 483.25, 483.25(h),
and 483.75 because its staff did not accurately assess all
of its residents; did not prevent resident neglect; and did
not provide vulnerable residents with the supervision and
assistive devices they needed to prevent accidents.?

Program requirements. 42 C.F.R. § 483.13(c) (Tags F224. F226).* “Neglect” means
failure to provide goods and services necessary to avoid physical harm, mental anguish,

> My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.

* Petitioner complains that CMS improperly cited certain neglect deficiencies under Tag
F224 instead of Tag F226. The argument is irrelevant. The relevant question is whether
or mental illness. 42 C.F.R. § 488.301. Facilities must develop and implement written
policies and procedures that prohibit resident neglect. A facility’s failure to follow its
anti-neglect policy can put it out of substantial compliance with section 483.13(c), as can
its failure to follow its other policies or procedures, where those policies define what the
facility deems “‘the goods and services necessary to avoid physical harm.” Avalon Place
Kirbyville, DAB No. 2569 at 9 (2014).

Citing a ten-year old Administrative Law Judge decision (which was not appealed),
Petitioner questions whether any regulation “will support a substantive charge of
generalized neglect.” P. Post-hrg. Br. at 3, citing Heron Pointe Health & Rehab. Ctr.,
DAB CR1401 (2006). Even if section 483.13(c) could “support” a charge of neglect,
according to Petitioner, “one isolated allegation” is insufficient to establish that the
facility failed to implement its anti-neglect policies.” Jd. Neither position has any merit.

First, the drafters of section 483.13(c) explicitly rejected Petitioner’s notion that the
regulation does not prohibit neglect. They emphasized that “inherent in” section
483.13(c) is the requirement that “each resident should be free from neglect as well as
other forms of mistreatment.” 59 Fed. Reg. 56130 (November 10, 1994).

Second, the Departmental Appeals Board has explicitly rejected the Heron Pointe
reasoning and has repeatedly disallowed the use of a “quantitative analysis” to determine
whether a facility failed to implement its anti-neglect policy. In Avalon Place Kirbyville,
the Board explained that its focus is not on the number or nature of the instances of
neglect, but on whether the facts demonstrate “an underlying breakdown in the facility’s
implementation of the provisions of the anti-neglect policy.” DAB No. 2569 at 12
(2014), citing Oceanside Nursing & Rehab. Ctr., DAB No. 2382 at 11 (2011) and
Columbus Nursing & Rehab. Ctr., DAB No. 2247 at 27 (2009). Thus, a facility violated
section 483.13(c) when its staff did not follow facility protocols after discovering a
resident who was not breathing, even though the incident involved just one resident.
Avalon Place Kirbyville, DAB No. 2569. Another facility violated section 483.13(c)
because its staff failed to follow instructions for securing lift straps and catheter tubing to
a single resident’s wheelchair. West Texas LTC Partners, DAB No. 2652 at 9-10 (2015).

42 C.E.R. § 483.20(g) — (j) (Tag F278). Initially and periodically, the facility must
conduct “a comprehensive, accurate, standardized, reproducible assessment of each
resident’s functional capacity.” The assessment must accurately reflect the resident’s
status. A registered nurse must conduct or coordinate each assessment with the
appropriate participation of health professionals. The registered nurse must sign and

the facility complied with section 483.13(c). As I have explained repeatedly (see, e.g.,
Tr. 44-45), tag numbers are a convenience but they are not binding on anyone. The
regulations are binding. Contrary to Petitioner’s characterization (P. Post-hrg. Br. at 2
n.1), this is not merely my “preference”; it is the law.
certify that the assessment is completed, and each individual who completes a portion of
the assessment must sign and certify the accuracy of that portion. An individual who
willfully and knowingly falsifies an assessment may be subject to a civil monetary
penalty

42 C.E.R. § 483.25 (Tag F309). Under the statute and the “quality of care” regulation,
each resident must receive, and the facility must provide, the necessary care and services
to allow a resident to attain or maintain the highest practicable physical, mental, and
psychosocial well-being, in accordance with the resident’s comprehensive assessment
and plan of care. See Act § 1819(b).

42 C.F.R. § 483.25(h) (Tag F323). So that each resident can attain or maintain the
ighest practicable physical, mental, and psychosocial well-being, in accordance with the
is or her comprehensive assessment and plan of care, the “quality of care” regulation
also mandates that the facility “ensure” that each resident’s environment remains as free
of accident hazards as possible and that each resident receives adequate supervision and
assistive devices to prevent accidents. The facility must therefore eliminate or reduce a
nown or foreseeable risk of accidents “to the greatest degree practicable.” Del Rosa
Villa, DAB No. 2458 at 7 (2012); Clermont Nursing & Convalescent Ctr., DAB No.
1923 at 9-10, aff'd Clermont Nursing & Convalescent Ctr. v. Leavitt, 142 F. App’x 900
(6th Cir. 2005); accord, Briarwood Nursing Ctr., DAB No. 2115 at 5 (2007) (holding
that the facility must “take all reasonable steps to ensure that a resident receives
supervision and assistance devices designed to meet his or her assessed needs and
mitigate foreseeable risks of harm from accidents.”). A facility is permitted the
flexibility to choose the methods it uses to prevent accidents, but the chosen methods
must constitute an “adequate” level of supervision under all the circumstances.
Briarwood Nursing Ctr., DAB No. 2115 at 5; Windsor Health Care Ctr., DAB No. 1902,
at 5 (2003), aff'd, Windsor Health Care Ctr. v. Leavitt, 127 F. App’x 843 (6th Cir. 2005).

42 C.F.R. § 483.75 (Tag F490). The facility must also be governed in a manner that
enables it to use its resources effectively and efficiently to attain or maintain the highest
practicable physical, mental, and psychosocial well-being of each resident.

Facility policies. The facility had in place a written policy to prohibit abuse, neglect, and
misappropriation of property. Although the policy focusses primarily on preventing

abuse, it adopts the regulatory definition of neglect — failure to provide goods an
services necessary to avoid physical harm, mental anguish, or mental illness — and
promises to ensure a safe environment by prohibiting neglect and abuse. CMS Ex. 30 at
2,3; P. Ex. 3 at 2, 3.

The facility had other relevant policies that defined the “goods and services” needed so
that residents would avoid physical harm:
The facility had in place policies to reduce falls. One policy provides that the facility will
“assess, assist, and reduce falls by using a falling star (or other item stars/leaves) [t]o
identify residents who are at high risk for falls.” Among other requirements, residents
must be assessed on admission and quarterly thereafter or as needed. Those with high
risk assessments and/or other risk factors are considered for the “Falling Star Program.”
Stars are placed outside their rooms, and their participation in the program is documented
in their plans of care. The policy provides that residents in the program be evaluated or
re-evaluated, as needed, and that those who continue to fall “may” require more frequent
evaluations and assessments “to identify additional factors to assist in determining the
cause of the continued falls.” CMS Ex. 24.

A separate policy, titled “Fall Risk Assessment & Management,” states that the facility
aims to identify, when possible, risk factors for falls and to “improve on the prevention
and management of residents who fall.” P. Ex. 15 at 7. The policy recognizes that,
among other factors, gait and balance disorders, muscle weakness (particularly of the
lower extremities), previous falls, and the number and types of medications administered
can increase the resident’s risk of falls. The policy sets forth basic steps that staff should
follow:

1) decide whether there is a risk and, if so, what to do about it; this requires
collecting and evaluating relevant information (history, signs and symptoms,
medical conditions, personal habits, patterns) and then evaluating that information
to identify whether the individual has a problem, and, if so, to define the nature of
the problem;

2) assess and analyze the problem to determine its cause or to explain why its causes
should not be identified as problems;

3) based on the information gathered, the facility should decide how best to manage
the resident’s condition, symptom, or situation; when causes can be identified and
corrected, staff and practitioners should address them or explain why they cannot
or should not do so;

4) staff should evaluate the individual’s progress, consider the effectiveness of its
interventions, and systematically determine what to do next;

5) the facility should use the information gathered to develop a goal with measurable
approaches, using an interdisciplinary team approach; the care plan is
implemented and revised at the time of admission, quarterly, and when there are
significant changes, or as necessary.

The policy also lists what it calls “policy interpretation and implementation.” It consists
of specific factors that should be considered or included in evaluating a resident: fall
10

istory, falling onset/increase, medical conditions, medications, functional/psychological
impairments, environmental factors, monitoring, fall assessment tools, and education
(which includes educating staff on the causes and risk factors for falls as well as
interventions to manage the risk). With respect to those “functional impairments,” the
facility should evaluate factors that include ambulation, mobility, gait, balance, excessive
motor activity, activities of daily living capabilities, activity tolerance, continence and
cognition. P. Ex. 15 at 7-9.

The facility’s policy for “activities of daily living” lists, among the basic activities of
laily living: bathing, transfers, ambulation, toileting, and eating. The policy calls for the
observation and comprehensive assessment” of each resident to assure that his abilities
lo not diminish unless unavoidable. Assessments must be performed upon admission,
quarterly, and “as deemed necessary.” Staff are instructed to observe the resident for any
indication of change. Nurse aides are to use the facility’s computerized documentation
system (referred to as the “AccuNurse process”) to document the resident’s involvement
with “basic activities of daily living care and services rendered.” A resident’s
leterioration should be assessed to ensure that he receives the care and services he needs.
P. Ex. 2.

“

Resident 73 (R73). R73 was an 81-year old man suffering the late effects of
cerebrovascular disease and anemia. He was admitted to the facility on March 13, 2013,
following a hospitalization for influenza and chronic obstructive pulmonary disease
(COPD). His functioning ability with respect to activities of daily living (grooming,
dressing, bathing, home management, functional mobility, home safety) was declining,
related to his muscle insufficiency, balance deficits, and deficits in coordination. CMS
Ex. 63 at 8, 89, 102, 104; P. Ex. 5. He required oxygen. CMS Ex. 63 at 83, 86; CMS Ex.
82 at 2 (McDaniel Decl. {| 4B).

As is well-documented, from the time of his admission or shortly thereafter, R73 was at
risk for falls and needed assistance with toileting and other activities of daily living:

e R73’s hospital transfer records, dated March 13, 2013, show that he needed
assistance with all “self-care,” including sitting, standing, walking, and toileting.
He required a low bed and side rails. CMS Ex. 63 at 9. According to the transfer
form, physical, occupational, and speech therapists were supposed to evaluate and
treat him. CMS Ex. 63 at 8; P. Ex. 5 at 1.

Pointing to one page of R73’s transfer documents, Petitioner maintains that R73’s
admitting diagnosis did not include a history of falls. P. Post-hrg. Br. at 4. Buta
history of falls is not the only factor to consider in determining a resident’s need
for supervision. And the document that Petitioner alludes to (P. Ex. 5) is
incomplete. Page 2 of the transfer form indicates that the resident requires
assistance with sitting, standing, walking, and toileting. CMS Ex. 63 at 9. See
11

CMS Ex. 63 at 29 (R73’s “admission plan of care”) and CMS Ex. 63 at 15 (R73’s
“plan of treatment for outpatient rehabilitation”), discussed below.

e A March 13 form titled “resident-data collection” indicates that R73 ambulates
with a walker and 1-person assist. P. Ex. 13 at 1,2. But an attached “physical
restraint elimination assessment” indicates that he ambulates with 2-person
assistance and requires 1-person assistance to perform activities of daily living.

P. Ex. 13 at 3. Still another form, titled ““elopement risk assessment,” says that he

ambulates independently. P. Ex. 13 at 4. In fairness, because this form assesses

is elopement risk, the assessor may have been considering what the resident was
capable of rather than what he could do safely, which explains the discrepancy
between this and the other assessments.

e R73’s March 13 “admission plan of care” directs the physical therapy department
to evaluate him for safety issues, particularly related to falls, and says that the
rehab/restorative nurse will notify his physician of safety issues and “implement
proper safety devices.” CMS Ex. 63 at 29; P. Ex. 8 at 2; see P. Ex. 8 at 1 (ordering
therapy evaluations and treatment).

e Physical Therapist Julius Fernandez prepared and signed a care plan for R73,
dated March 13. The plan describes R73’s “decline in transfers, gait, bed
mobility, safety.” It says that the changes are related to balance deficits, motor
control deficits, incoordination, and postural deficits. According to the plan, R73
was a fall risk. CMS Ex. 63 at 17.

e An occupational therapy care plan, dated March 13, 2013, says “Patient will
perform toileting with supervision.” CMS Ex. 63 at 104 (emphasis added).

e A March 13 “fall risk assessment” scores R73 at “7” for falls. According to the
form, a total score of 10 or above represents high risk. The form does not indicate
what a score of 7 signifies, but the facility’s (then) director of nursing (DON),
Angal Biano, testified that the score means that the resident was not a high risk for
falls. CMS Ex. 63 at 78; P. Ex. 9 at 1; P. Ex. 51 at 8; Tr. 130.° A second
assessment, dated March 28, gives R73 a score of 10. CMS Ex. 63 at 57; P. Ex. 9
at 2.

e A “plan of treatment for outpatient rehabilitation” describes R73 as a “fall risk and
unable to react safely to the challenges of balance.” CMS Ex. 63 at 15, 89, 109

> As discussed below, Petitioner concedes that facility staff assessed R73’s fall risk
without input from the physical and occupational therapy departments, which buttresses
CMS’s position, also discussed below, that the score is inaccurate.
12

(emphasis added). The plan also notes that the resident “demonstrates decreased
safety” in using assistive devices and “decreased awareness” of safety and risks in
rising to a standing position. CMS Ex. 63 at 16, 17.

R73’s occupational therapy care plan notes his “multiple falls.” CMS Ex. 63 at
104 (emphasis added).

Specifically with respect to toileting, the occupational therapy plan describes
“difficulty managing clothing” and “Joss of balance in standing.” CMS Ex. 63 at
18, 103 (emphasis added).

An assessment dated March 19 indicates that R73 requires support for toilet use,
“setup help.” He requires one person assist for personal hygiene. His balance, in
moving from a seated to standing position, is described as “not steady.” CMS Ex.
63 at 81 (emphasis added).

A series of documents titled “Daily Skilled Nurse’s Note[s],” dated from March

13 through 27, confirms R73’s unsteady gait, balance problems, weakness, and
decreased movement in his lower extremities. P. Ex. 13 at 12, 14, 16, 18, 20, 26,
28, 30, 32, 34, 36, 38, 40, 42. The notes also indicate that, on March 16 and 17, he
ambulated with a wheelchair rather than a walker. P. Ex. 13 at 35, 37.

Thus, from the time of his admission, R73 required assistance with his activities of daily
living, including toileting. By March 27, his condition had deteriorated significantly:

In a physical therapy note, dated March 27, R73 is described as “very weak” and
“noted to have a struggle getting in/out of bathroom.” He could not then
participate in any balance or gait activities. CMS Ex. 63 at 90.

On March 27, R73’s occupational therapist, Susan Barnes, reported R73’s
“significant decline in functional mobility.” She wrote that he called on her and
other therapists multiple times throughout the day to ask for assistance to the
bathroom. At one point, his lower extremity gave out as she was returning him to
bed, and he ended up sitting on her lap at the edge of the bed. According to the
occupational therapist, she spoke to his nurse, to the assistant director of nursing,
and to multiple nurse aides about his significant decline in mobility. She told staff
that he “must have assistance at this time with all mobility.” Staff told her that
they understood. CMS Ex. 63 at 101 (emphasis added).

When interviewed by Surveyor Theresa McDaniel, Occupational Therapist Barnes
confirmed that, on the day before R73’s fatal fall, she told the nurses that it was
not safe to leave him by himself; he required supervision. Tr. 24, 27.
13

In a statement dated April 1, Licensed Vocational Nurse (LVN) Andrea Bell
reported that, on March 26, R73’s wife asked staff to speak to the director of
nursing (DON) about her husband’s declining condition. LVN Bell then saw the
wife enter the DON’s office. The DON subsequently spoke to staff about their
conversation and said that she would ask Dr. Mandel to see the resident.
Thereafter, Dr. Mandel ordered an injection of Procrit, which was administered on
March 27. P. Ex. 10 at 9.

According to Petitioner, Procrit significantly increases the recipient’s strength and
stamina and combats fatigue. P. Br. at 6. Petitioner does not offer any evidence to
support its suggestion that one injection of Procrit resolved the resident’s balance,
motor control, and other deficits. See Tr. 35, 78-79 (explaining that it may take
two to six weeks for the body to respond to Procrit). In any event, relying on the
possibility of improvement, without further assessment, would be irresponsible
and dangerous. See Tr. 79.

LVN Bell also wrote that, on March 27, the physical and occupational therapists
told her that R73 “did not seem as strong as he had been since he had been there.”
P. Ex. 10 at 9.

e A nursing assessment prepared during the day shift on March 28 (the day of the
accident) again describes R73’s unsteady gait and balance problems. CMS Ex. 63
at 121.

e The March 28 incident report indicates that R73 had a “fall history,” ambulates
with “extensive assistance,” and is confused at times. P. Ex. 10 at 1.

e Remarkably, a March 28 “ADL plan of care” describes the resident as independent
in toileting, requiring no set up or physical help from staff. P. Ex. 1 at 7. (This
was obviously prepared after R73, left to toilet himself, fell and suffered what
would turn out to be fatal injuries.)

e Ina discharge summary, dated March 28, Occupational Therapist Barnes reports
that R73 was discharged because he was admitted to the hospital. She reiterates
that he had demonstrated poor balance and “inadequate standing tolerance.” His
decreased muscle sufficiency affected his ability to transfer from sitting to
standing. CMS Ex. 63 at 106.

The incident. Notwithstanding R73’s well-documented need for supervision when
standing, walking, toileting, and performing other activities of daily living, Brandi
Ratliff, the nurse aide caring for him on the morning of March 28, left him alone in the
bathroom. At about 7:15 a.m., she returned to find him lying on the bathroom floor,
14

urine and blood on the floor, pants down around his hips. He was bleeding from the side
of his head. CMS Ex. 63 at 58, 60-61, 64, 66, 120; P. Ex. 10 at 1-3; P. Ex. 13 at 6-9, 11.

R73 suffered intracranial bleeding and a subdural hematoma. CMS Ex. 63 at 25, 34, 49;
P. Ex. 10 at 1. Staff called the emergency medical services, and the EMTs transported
him to the emergency room. CMS Ex. 63 at 28, 32, 58, 64, 127; P. Ex. 10 at 3, 4. But
the local hospital deemed his condition too serious for treatment there and transferred
him — via air-medical transport — to a regional medical center, where he died later that
night. CMS Ex. 63 at 49-50; CMS Ex. 82 at 2 (McDaniel Decl. § 4A); P. Ex. 10 at 12.

In a written statement, also dated March 28, Nurse Aide Ratliff wrote that, at about 7:00
a.m., she went into the resident’s room to help him dress for breakfast. He said he
needed to use the restroom but, according to Nurse Aide Ratliff, he did not need her help.
Using his rolling walker, he took himself into the bathroom. At the resident’s request,
again according to Nurse Aide Ratliff, she left the bathroom door open, left the room, and
closed the room door behind her. She wrote that she was away for “3 to 5 minutes.”
When she returned, she found R73 lying on the floor, his pants still down around his hips.
CMS Ex. 63 at 66; P. Ex. 10 at 14.

Notwithstanding the overwhelming documentary evidence to the contrary, in these
proceedings Nurse Aide Ratliff testified that R73 required no “special type” of fall
precautions. P. Ex. 52 at 4. She claimed that he said he did not need her help, and he
specifically asked her to give him some privacy, to leave the bathroom door open, to
leave the room, and to shut the room door. P. Ex. 52 at 5, 6. She added, for the first
time, that she reminded the resident to pull the call light and said that she would be right
outside. P. Ex. 52 at 7.

I am skeptical of the nurse aide’s claims regarding R73’s insistence on privacy. None of
his assessments or care plans, which indicate that he required assistance with toileting,
suggests that he resisted assistance or demanded privacy (which would have compelled
additional planning in order to keep him safe). Indeed, it seems odd that he actively
sought assistance throughout the day of March 27 but refused all help the following
morning. CMS Ex. 63 at 101. Nurse Aide Ratliff also claimed that R73 took himself to
the bathroom, using his rolling walker. But, according to the incident report, his rolling
walker was not in use. P. Ex. 10 at 1; Tr. 136-137. Further, I do not believe that the
nurse aide reminded him to use the call light, a claim she did not make prior to these
proceedings.

Moreover, based on the facility’s computerized documentation system (see P. Ex. 2), it
also seems that the level of assistance R73 received when toileting depended more on the
nurse aide who cared for him than on his identified need for assistance. The nurse aide
identified as KGW simply did not supervise him when he went to the bathroom; with one
exception (when, in the middle of the night, she provided “extensive” assistance), Nurse
15

Aide DR did not supervise R73 in toileting. Nurse Aides TT and SJW, on the other hand,
consistently assisted him. P. Ex. 1 at 2.°

The documentation also shows that, prior to the date of his fatal accident, Nurse Aide
Ratliff had minimal contact with R73, which suggests that she would not have been
familiar with his needs unless some other source informed her what they were, and, of
course, the facility should have had procedures in place to convey to staff such vital
information. The system entries reflect just one instance of Nurse Aide Ratliff interacting
with R73 prior to the date of his accident: at 8:23 a.m. on March 26, she provided him
with “setup” help for eating. P. Ex. 1 at 2.

Inadequate assessments. Accurate assessments are critically important because they form
the bases for the care that the facility provides. See, e.g., 42 C.F.R. § 483.20(d) and (k)
(directing the facility to base a resident’s comprehensive care plan on the results of his
comprehensive assessment). The assessments must be comprehensive and must
accurately reflect the resident’s functional capacity.’

In R73’s case, input from the physical and occupational therapy departments was critical
to assessing accurately his functional capacity. See P. Ex. 50 at 16 (Stephens Decl.)
(explaining the importance of an interdisciplinary approach to care); Tr. 136 (conceding
that assessments from the physical and occupational therapy departments should have
been part of the overall assessment). Petitioner maintains (and CMS agrees) that, in

° The March 28 entries into the computerized documentation system are troubling.
According to the toileting entry, at 7:05 a.m. on March 28, R73 was under the care of
Nurse Aide KGW when he used the toilet without supervision. P. Ex. 1 at 2. But we
know that Nurse Aide Ratliff, who was unassisted, was responsible for R73’s care. We
also know that, within minutes of the time noted (about 7:10 to 7:15 a.m.), R73 was lying
injured on the bathroom floor. Petitioner now claims (without support) that Nurse Aide
Kelly Williams accompanied Nurse Aide Ratliff on March 28, entering the resident’s
room to dress him for breakfast. P. Br. at 7; P. Post-hrg. Br. at 7. This would have
justified the entries by KGW. But nothing in the record suggests that Nurse Aide
Williams provided any care to R73 at that time. Indeed, Nurse Aide Ratliff denied that
anyone was helping her; she testified that another nurse aide was on the same hall but that
she entered the resident’s room alone. P. Ex. 52 at 4; see P. Ex. 10 at 14-15.

7 Petitioner gratuitously asserts that section 483.20(g) applies to the required minimum
data set only. P. Post-hrg. Br. at 16. The minimum data set is just part of the federally-
mandated process for assessing the functional capacity of nursing home residents. As the
regulation reflects, the facility must also document summaries of additional assessments
in care areas triggered by the findings of the minimum data set. 42 C.F.R.

§ 483.20(b)(1). See also 42 C.F.R. § 483.20(f).

16

assessing R73’s functional status, facility staff neither had nor considered input from the
physical and occupational therapy departments, even though the therapists’ input would
have been “critical” and “mandatory.” P. Ex. 50 at 16-17, 19 (“They should have been in
the chart.”).® In taking this position, Petitioner all but concedes that its assessments of
R73 could not have been comprehensive or accurate.”

Facility staff assessed R73’s fall risk (CMS Ex. 63 at 89) without input from the physical
and occupational therapy departments, and that assessment is notable for its critical
omissions:

e The assessors awarded R73 no points for gait problems and none for decreased
muscular coordination. CMS Ex. 63 at 78. But the nurses’ notes from the time of
his admission document his unsteady gait, neuromuscular weakness, and
decreased movement in both of his lower extremities. P. Ex. 13 at 40, 42.
According to his physical therapy treatment plan, he had “insufficient lower
extremity motor control with decreased joint integrity.” CMS Ex. 63 at 89; see
CMS Ex. 63 at 15.

e According to the fall risk assessment, R73 had one to two “predisposing diseases.”
But his medical records show that he suffered from coronary artery disease, pain,
fatigue, and weakness. He was recovering from an infection (influenza). CMS
Ex. 63 at 8, 10, 12, 82; P. Ex. 5 at 1; P. Ex. 13 at 1, 40, 42; Tr. 34.

I therefore agree with CMS; had these conditions been factored in as they should have
been, R73 would accurately have been assessed as at high risk for falls. Overlooking
factors critical to determining a resident’s fall risk creates the potential for more than
minimal harm (as this case shows, substantially more than minimal harm). The facility
was therefore not in substantial compliance with 42 C.F.R. § 483.20.

Petitioner’s misguided attack on the facility’s physical and occupational therapy
departments. Notwithstanding the overwhelming documentation to the contrary,

® T address below Petitioner’s rationale for taking such an ill-advised position regarding
the performance of its physical and occupational therapy departments.

° The minimum data set must include “documentation of participation in assessment.”
42 C.F.R. § 483.20(b)(xviii). Here, the surveyors’ copy of the minimum data set includes
an unsigned signature page. CMS Ex. 63 at 85. Petitioner submits a copy that has been
signed. P. Ex. 11 at 1. No one has explained why the facility did not provide the
surveyors with a copy of the signed page. In any event, nothing on that signature page
suggests that anyone from the physical or occupational therapy departments participated
in the assessments.
17

Petitioner claims that R73 was not a fall risk and could independently manage activities
of daily living, so facility staff justifiably did not assist him in toileting and other
activities. Petitioner faults CMS for relying on “assessments,” “evaluations,” and “notes’
generated by the facility’s physical and occupational therapy departments. P. Post-hrg.
Br. at 9. (quotation marks in original). Pointing to the testimonies of DON Angal Biano
and Corporate Nurse Jackie Stephens, who was then director of clinical services for the
22 nursing homes owned by Avalon’s parent organization, Petitioner claims that “the
therapy documentation is not legitimate and should not be relied upon by anyone for any
purpose.” P. Post-hrg. Br. at 9; see P. Ex. 50 at 15-20 (Stephens Decl.); P. Ex. 51 at 9
(Biano Decl.).

Corporate Nurse Stephens charged that the therapists and/or their staffs manufactured
two-weeks-worth of assessments, treatment records, and therapy notes, which they
slipped into R73’s clinical record sometime after his accident but before the surveyors
reviewed the chart. She testified that, upon learning of R73’s death on the morning of
March 29", she personally reviewed the files and found no physical or occupational
therapy documentation. P. Ex. 50 at 15 (Stephens Decl.). According to Corporate Nurse
Stephens, a nurse told DON Biano that one of the therapy techs sneaked into the facility
on March 29 (Good Friday, when therapy departments had the day off), generated the
documents, and slipped them into the surveyors’ room. P. Ex. 50 at 19. Thus, the
documents were in the file when the surveyors met with facility personnel in the late
afternoon on March 29, according to Petitioner. P. Ex. 50 at 16.

If this were true, the facility’s problems were significantly more serious than those CMS
has alleged. In claiming that its physical and occupational therapy departments did not
perform ordered assessments, did not provide ordered services, did not participate in the
resident’s care planning, and manufactured treatment records after the resident’s fatal
accident, Petitioner concedes that the facility violated multiple program requirements,
including 42 C.F.R. §§ 483.13(c), 483.25, 483.25(h), 483.75, 483.20(g)-(j), and
483.20(k)(3)(i) and (ii), which CMS cited as deficiencies, and section 483.45, the
regulation that governs specialized rehabilitation services, which CMS did not cite
because it had no reason to doubt the authenticity of the therapists’ documentation.

Petitioner takes such an imprudent position because it thinks that it is not responsible for
the facility’s physical and occupational therapy services. Those services were provided
by arrangement with a separate company rather than by the facility’s own employees
(even though the therapy offices were physically located in the facility). P. Ex. 50 at 13;
Tr. 77, 135-136. Citing a section of the Texas administrative code, Petitioner argues that
the facility cannot be held accountable for the actions of its contractors. I am not bound
by any provisions of the Texas administrative code; I am bound by the federal
regulations. Under those regulations, if a facility does not employ a qualified
professional to provide needed services, it must provide those services by arrangement
with an outside source. Such arrangements (or agreements) “must specify in writing that

18

the facility assumes responsibility for . . . (i) [o]btaining services that meet professional
standards and principles that apply to professionals providing services in such a facility”
and (ii) the timeliness of the services. 42 C.F.R. § 483.75(h) (emphasis added); see Act §
1861(w).

Elsewhere the regulations require that the services a facility provides must meet
professional standards of quality, whether provided by facility staff or “arranged by the
facility.” 42 C.F.R. § 483.20(k)(3)(i).

Thus, if the physical and occupational therapists fabricated their assessments and clinical
notes (which I doubt), the facility is responsible for their misconduct.

The therapists did not belatedly “manufacture” their care plans, assessments, and
treatment records; the facility simply had no systematic means by which to convey their
recommendations to the staff members who needed that information. If I accepted
Petitioner’s arguments regarding its physical and occupational therapy departments, I
could find substantial noncompliance at the immediate jeopardy level without further
analysis. But no reliable evidence supports Petitioner’s claim that the therapists
manufactured after-the-fact evidence. While the final therapy reports may not have been
associated with R73’s chart until after his accident, I am satisfied that the bulk of the
documents — including the initial assessments and treatment notes — were genuine.

First, the physical and occupational therapy records do not stand alone. As listed above,
the nursing notes, nursing assessments, and other records affirm the proposition that R73
required supervision with his activities of daily living. CMS Ex. 63 at 8-9 (hospital
transfer form); CMS Ex. 63 at 29 (admission plan of care); CMS Ex. 63 at 81 (minimum
data set); P. Ex. 8 (interim plan of care); P. Ex. 13 at 1-2 (resident-data collection); P. Ex.
13 at 3 (physical restraint elimination assessment); P. Ex. 13 at 12, 14, 16, 18, 20, 26, 28,
30, 32, 34, 36, 38, 40, 42 (daily skilled nurse’s notes).

Second, the documents were in the resident’s chart when Surveyor McDaniel reviewed it.
Tr. 22, 25, 28. Under cross-examination, she was not sure when she did so, but her
survey notes confirm that, by 4:40 p.m. on March 28, she had reviewed the chart. CMS
Ex. 63 at 4. That timing is consistent with the rest of the record. R73 was part of her
survey sample, and she was required to review his care, which includes reviewing his
chart. Throughout the day of March 28, she repeatedly inquired about his status. Tr. 26.
She naturally would have reviewed his chart at the same time she was asking about him.
And she plainly knew which documents were missing because she noted the absence of
nurse’s notes for March 28 (the last nurse’s note in the chart was dated March 27). She
immediately brought the absence of the nurse’s notes to the attention of one of the LVNs.
CMS Ex. 63 at 4. At 7:15 that evening, she told Corporate Nurse Stephens that R73’s
chart included no orders to transfer him to the hospital and no nurses’ notes for the day.
CMS Ex. 63 at 4. She recognized that R73’s physician had ordered physical and

19

occupational therapy assessments and treatment. If those records were not in the file,
she’d have noted it (and likely cited a deficiency under section 483.45).

Moreover, if Petitioner’s scenario were plausible (which it is not) and if the facility were
not otherwise responsible for the actions of its contractors (which it is), the facility would
still be deficient. R73 was admitted to the facility so that he could receive physical and
occupational therapy. Tr. 135-136; CMS Ex. 63 at 17; P. Ex. 4 at 8; see P. Ex. 13 at 43."°
His transfer documents, admission care plan, and admission orders call for physical and
occupational therapy assessments and treatment. According to those orders, the
rehab/restorative nurse was supposed to notify R73’s physician of the resident’s safety
issues. CMS Ex. 63 at 29; P. Ex. 8 at 2. R73’s minimum data set, prepared March 19,
indicates that he started his occupational and physical therapies on March 13 and 14.
CMS Ex. 63 at 83. If those assessments and treatment notes were missing, the facility
should have found out why and then collected, assessed and disseminated that
information. See P. Ex. 5 at 7-9 (directing staff to collect and evaluate relevant
information).

Contrary to the admission orders and care plan, the rehab nurse did not notify R73’s
physician of the resident’s safety issues. CMS Ex. 63 at 29; P. Ex. 8 at 1,2. As
Petitioner concedes, R73’s physician, Dr. David Mandel, was completely unaware of the
well-documented safety concerns. In a note dated April 25, 2013, he maintains that he
visited the facility at about 6:30 p.m. on March 27, and “no concerns” regarding R73
were brought to his attention. He maintains, contrary to a plethora of evidence, that R73
could be left unattended in the bathroom and was independent with his activities of daily
living (which he absolutely was not). P. Ex. 14."

'° Corporate Nurse Stephens implied that R73 was in the facility so that he could be
administered Procrit to treat his blood disorder. P. Ex. 50 at 14. But the Procrit was not
ordered until two weeks after his admission, on March 27, when R73’s wife and
therapists raised alarms about his decline in function. P. Ex. 4 at 9; P. Ex. 13 at 5; P. Ex.
51 at 7 (Biano Decl.).

' Although Petitioner relies on the physician’s opinion, it did not call him as a witness.
Instead, Petitioner points to a paragraph, written by Dr. Mandel almost a month after
R73’s death. In it, he describes a short hallway interaction he had with R73 on March 27,
claims that no one brought “any concerns” to his attention “at that time,” and concludes
that the resident could be left unattended in the bathroom and was independent with his
activities of daily living. P. Ex. 14. He does not mention any of the nursing, physical
therapy, or occupational therapy notes to the contrary and seems unaware that he had
ordered therapy assessments and treatment. Nor does he explain why he ordered Procrit,
a powerful drug with significant side effects (see P. Ex. 6 at 12), for someone about
whom he had no concerns.

20

Nor was Dr. Mandel without fault. He ordered the physical and occupational therapy

assessments but, apparently, did not ask to review them, even after R73’s wife expressed
her concerns about her husband’s functional decline, for which he ordered an injection of
the medication, Procrit. P. Ex. 4 at 8; P. Ex. 10 at 9; P. Ex. 13 at 5; Tr. 143.

Petitioner makes much of a “clarification” of the physician’s March 13 telephone order
for occupational therapy, written by Occupational Therapist Barnes. According to
Petitioner, the “clarified” order undermines Occupational Therapist Barnes’s March 28
assessment and establishes that R73 was “self-care in his [activities of daily living].”

P. Post-hrg. Br. at 16 (emphasis in original), referring to P. Ex. 4 at 8. But the document
in question does not establish that R73 was independent in his activities of daily living.
Because the therapists had not yet assessed R73, neither Occupational Therapist Barnes
nor anyone else would not have been in a position to assess R73’s functional abilities,
much less pronounce him independent in activities of daily living.

Moreover, the clarified order simply does not say what Petitioner claims it says. It calls
for occupational therapy evaluation and treatment five times a week for 60 days, “for
ther[apeutic] ex[ercises], ther[apeutic] activities, neuro re-ed[ucation], self-care [in]”
activities of daily living. P. Ex. 4 at 8; Tr. 33-34. In other words, the therapist was
supposed to train R73 in self-care. Self-care was not the starting point. This
interpretation is consistent with the March 13 occupational therapy care plan, which lists
—as short-term goals — the resident to improve his abilities to perform activities of daily
living with minimal assistance, and — as long term goals — to perform such tasks with
“modified independence.” CMS Ex. 63 at 104. Significantly, the order suggests that R73
would never achieve the complete independence that Petitioner claims he had before even
starting his therapies.

The facility’s problem was not that it contracted with rogue therapists, but that - as DON
Biano admitted — it had no reliable systems in place to ensure that all direct-care staff
understood and followed the therapists’ critically important recommendations. Tr. 145-
146. This put the facility out of substantial compliance with its own policies, which
require staff to gather and evaluate “relevant information” and, using an
“interdisciplinary approach,” develop a plan with measurable goals, and then educate
staff on the causes and risk factors for falls, as well as interventions to manage the risk.
P. Ex. 15 at 7-9; see also P. Ex. 2.

Because the facility did not convey — in a consistent and reliable way — critical
information that direct-care staff needed in order to provide necessary services to
vulnerable residents, staff did not provide R73 with the services he needed to avoid
physical harm. This represents a serious breakdown in the facility’s implementing its
anti-neglect and other policies, and puts the facility out of substantial compliance with
42 CFR. § 483.13(c).
21

Further, the facility staff did not provide R73 with the supervision he needed to prevent
is fatal accident, which puts the facility out of substantial compliance with 42 C.F.R.
§§ 483.25 and 483.25(h).

Resident 24 (R24). R73 was not the only resident put in jeopardy by the facility’s failing
to provide the care and services residents needed to attain or maintain their highest
practicable physical, mental, and psychosocial well-being and to prevent accidents.

R24 was a 93-year-old woman when admitted to the facility on March 13, 2013. CMS
Ex. 51 at 15; P. Ex. 37 at 1. She suffered from duodenitis (inflammation of part of the
small intestine), dementia, and acute and chronic back pain. CMS Ex. 51 at 28, 29, 93,
07. She required assistance (one person) to transfer and to ambulate. CMS Ex. 51 at
91. She was at high risk for falls, scoring 16 on her fall assessment; any score of 10 or
above represents high risk. CMS Ex. 51 at 97, 130.

I see no evidence that the facility addressed her fall risk at the time of her admission,
except in a most general — and inadequate — way. CMS Ex. 81 at 11, 25 (Hennington
Decl.). A document titled “Admission Plan of Care” identifies R24’s potential for falls
related to her new admission. It calls for physical therapy screening and authorizes the
charge nurse to “utilize emergency measures if necessary,” such as mattress to the floor,
bed/chair sensors, and fall mats “to assure resident safety.” P. Ex. 37 at 1. No evidence
suggests that the facility implemented such measures at that time. An interim care plan
says that she requires extensive assistance from staff for personal hygiene, toileting,
eating, and mobility. P. Ex. 37 at 2.

Petitioner justifies its failure to address R24’s fall risk by pointing out that its formal care
plan was not due until 7 days after her assessment was completed, and the assessment
was not due until 14 days after her admission. P. Post-hrg. Br. at 21; see 42 C.F.R.

§§ 483.20(b)(2); 483.20(k)(2)(i). But protecting residents from accidents is a
requirement that knows no time line. From the moment of her admission, the facility was
charged with keeping her safe. It was free to choose its methods, but those methods had
to include an adequate level of supervision. Briarwood Nursing Ctr., DAB No. 2115 at
5.

R24’s fall. On March 25, R24 attempted to get out of bed and fell on the floor. She had
removed her pants and her brief and had “‘an incontinent episode on [the] floor.” CMS
Ex. 51 at 126. Thereafter, staff placed an alarm on her bed and a fall mat next to it. CMS
Ex. 51 at 127, 128, 131. A care plan, dated March 27, instructs staff to “test and re-apply
bed or chair alarm.” CMS Ex. 51 at 141, 142, 143; see CMS Ex. 81 at 11 (Hennington
Decl.). Thereafter, however, staff did not ensure that R24’s bed and chair alarms were in
place. CMS Ex. 6 at 88. Specifically, on March 26 at 11:00 a.m., surveyors observed
R24 “on the edge” of her mattress, attempting to get out of bed. No alarm was attached.

22

When questioned, nurse aides told the surveyor, incorrectly, that R24 required an alarm
only when up in her wheelchair (an alarm was on her wheelchair, which was near the
door). CMS Ex. 10 at 201; CMS Ex. 6 at 100; CMS Ex. 80 at 9 (LeBlanc Decl.). At
12:20 p.m. on March 28, however, Surveyor Jamietra Hennington observed R24 sitting in
the dining room in her wheelchair without a chair alarm in place. CMS Ex. 81 at 25.

Because the facility did not provide this exceptionally vulnerable resident with the
supervision and assistive devices she needed to prevent falls, it was not in substantial
compliance with 42 C.F.R. § 483.25(h).

Failing to administer ordered pain medication. Among her admissions orders, R24’s
physician ordered a Duragesic patch, 25 mg., transdermal, every three days. CMS Ex. 51
at 16. See CMS Ex. 51 at 16, 33-34; P. Ex. 45 at 6-9 (describing significant improvement
in pain level as a result of the medication). Yet, no one applied the patch until March 25,
almost two weeks after it was ordered. CMS Ex. 51 at 74, 75, 78; CMS Ex. 81 at 19
(Hennington Decl.) (describing medication administration record showing no patch from
March 15 through 21. CMS Ex. 51 at 75; P. Ex. 37 at 7.

In the meantime, treatment notes reflect the resident’s suffering. On March 14, she
complained of pain in her back. CMS Ex. 51 at 42. A note dated March 15 says that the
pain medications given “did not seem to be helping,” and staff called her physician for
additional orders. But the resident continued to complain of back pain and “was tearful.”
CMS Ex. 51 at 44. On March 16 and 17, she continued to complain of back pain. CMS
Ex. 51 at 46, 47.

On March 20, R24’s physician again ordered a Duragesic patch for her back pain. CMS
Ex. 51 at 55. A social service progress note dated March 20 says that she was taken off
er Duragesic patch and “this is in the process of being added to her current medication
list.’ CMS Ex. 51 at 136. But I see no record that the original order was discontinued.

A second note, dated March 22, says that she has been on the patch for “a couple of
days.” CMS Ex. 51 at 136. Again, no medical record supports this claim. And, a nurse’s
note, dated March 21, describes R24 as moaning and crying out, saying “my back, my
back.” CMS Ex. 51 at 58.

Surveyor Hennington asked DON Biano why the patch was not administered as ordered.
DON Biano conceded that the patch was ordered on March 13, but said that the facility
did not have a triplicate narcotic prescription, which was required, so did not obtain the
medication until March 20. CMS Ex. 81 at 21 (Hennington Decl.); see CMS Ex. 51 at
12.

23

Because the facility did not provide R24 with the necessary care she needed to attain her
highest practicable physical, mental, and psychosocial well-being, it was not in
substantial compliance with 42 C.F.R. § 483.25.’

Administration. A finding of substantial noncompliance in the facility’s administration
may derive from findings of substantial noncompliance in other areas.

[W]here a facility has been shown to be so out of compliance
with program requirements that its residents have been
placed in immediate jeopardy, the facility was not
administered in a manner that used its resources effectively to
attain the highest practicable physical, mental, and
psychosocial well-being of each resident.

Asbury Ctr. at Johnson City, DAB No. 1815 at 11 (2002); Odd Fellow & Rebekah Health
Care Facility, DAB No. 1839 at 7 (2002); Stone Cnty. Nursing & Rehab. Ctr., DAB No.
2276 at 15-16 (2009). As discussed below, I find that the facility’s deficiencies posed
immediate jeopardy to resident health and safety, which, by itself, justifies the finding
that the facility was not in substantial compliance with 42 C.F.R. § 483.75.

Moreover, as the above discussion establishes, the facility did not have in place a reliable
method for conveying necessary treatment instructions to direct care staff, which is an
administrative responsibility. The facility was therefore not administered in a manner
that used its resources effectively to attain or maintain the highest practicable physical,
mental, and psychosocial well-being of its residents and was not in substantial
compliance with 42 C.F.R. § 483.75.

2. CMS’s determination that the facility’s substantial noncompliance
with 42 C.F.R. §§ 483.13(c), 483.20(g), 483.25(h), and 483.75 posed
immediate jeopardy to resident health and safety is not clearly
erroneous.

Immediate jeopardy. Immediate jeopardy exists if a facility’s noncompliance has caused
or is likely to cause “serious injury, harm, impairment, or death to a resident.” 42 C.F.R.
§ 488.301. CMS’s determination as to the level of a facility’s noncompliance (which
would include an immediate jeopardy finding) must be upheld unless it is “clearly
erroneous.” 42 C.F.R. § 498.60(c). The Board has observed repeatedly that the “clearly
erroneous” standard imposes on facilities a “heavy burden” to show no immediate
jeopardy and has sustained determinations of immediate jeopardy where CMS presented
evidence “from which ‘[o]ne could reasonably conclude’ that immediate jeopardy

Failing to administer ordered medication also puts the facility out of substantial
compliance with 42 C.F.R. § 483.25(m)(1).
24

exists.” Barbourville Nursing Home, DAB No. 1931 at 27-28 (2004), citing Koester
Pavilion, DAB No. 1750 (2000); Daughters of Miriam Center, DAB No. 2067 at 7, 9
(2007).

Here one vulnerable resident was seriously injured and died as a result of the facility’s
noncompliance. Petitioner argues that, because R73 died, no “future or prospective”
harm for any other specific resident was likely. P. Post-hrg. Br. at 24. This argument is
legally unsound and factually unsupported. First, under the plain language of the
regulation, if the facility’s noncompliance has caused a resident’s death, the facility’s
deficiencies pose immediate jeopardy to resident health and safety, and it is well-settled
that a facility’s ongoing noncompliance remains at the level of immediate jeopardy until
the facility affirmatively demonstrates that it has removed the immediate jeopardy. Life
Care Ctr. of Elizabethton, DAB No. 2367 at 16-17 (2001); Premier Living & Rehab Ctr.,
DAB No. 2146 at 23 (2008); Lake City Extended Care, DAB 1658 at 12-15 (1998).
Second, the facts of this case establish that others were at risk of serious harm, injury, or
even death. Staff did not heed — or perhaps were not aware of — the assessments and
instructions from the facility’s physical and occupational therapists. The facility had no
reliable means for conveying that critical information. This was a systemic problem that
put every vulnerable resident at risk of injury.

And R73 was not the only resident jeopardized by the facility’s failures to provide
adequate supervision and assistive devices. R24 was also at a very high risk for falls.
Yet, initially, the facility took minimal, if any, precautions to keep her safe. After she
suffered a fall, her care plan finally called for concrete interventions — bed and chair
alarms. Yet staff did not consistently follow the plan’s instructions, making it likely that
she would suffer additional serious injury.

Because the facility’s serious deficiencies caused the most serious harm and were likely
to cause additional serious harm to other vulnerable residents, CMS’s determination that
the deficiencies posed immediate jeopardy to resident health and safety is not clearly

erroneous.

3. The penalties imposed are reasonable.

To determine whether a civil money penalty is reasonable, I apply the factors listed in

42 C.F.R. § 488.438(f): (1) the facility’s history of noncompliance; (2) the facility’s
financial condition; (3) factors specified in 42 C.F.R. § 488.404; and (4) the facility’s
degree of culpability, which includes neglect, indifference, or disregard for resident care,
comfort or safety. The absence of culpability is not a mitigating factor. The factors in
42 C.F.R. § 488.404 include: (1) the scope and severity of the deficiency; (2) the
relationship of the deficiency to other deficiencies resulting in noncompliance; and

(3) the facility’s prior history of noncompliance in general and specifically with reference
to the cited deficiencies.
25

I consider whether the evidence supports a finding that the amount of the CMP is at a
level reasonably related to an effort to produce corrective action by a provider with the
kind of deficiencies found, and in light of the section 488.438(f) factors. I am neither
bound to defer to CMS’s factual assertions nor free to make a wholly independent choice
of remedies without regard for CMS’s discretion. Barn Hill Care Ctr., DAB No. 1848 at
21 (2002); Cmty. Nursing Home, DAB No. 1807 at 22 et seg. (2002); Emerald Oaks,
DAB No. 1800 at 9 (2001); CarePlex of Silver Spring, DAB No. 1638 at 8 (1999).

Here, CMS imposes penalties of $6,650 per day for each day of immediate jeopardy,
which is in the mid-range for a per day CMP ($3,050 to $10,000). 42 C.F.R.

§§ 488.408(e)(1)(iii), 488.438(a)(1)(i). For the period of substantial noncompliance that
was not immediate jeopardy, CMS imposes a penalty of $1,550 per day, which is also in
the middle of the applicable penalty range ($50 to $3,000). 42 C.F.R.

§ 488.408(d)(1)(iii), 488.438(a)(1)(ii). Considering the relevant factors, these penalties
are reasonable.

CMS does not argue that the facility’s history justifies a higher CMP. Petitioner does not
claim that its financial condition affects its ability to pay the CMP.

With respect to the remaining factors, I consider all of the facility’s deficiencies,
including those that the facility does not contest. The facility concedes that it was also
not in substantial compliance with five life safety code requirements. Four of the
deficiencies were widespread (scope and severity level F). Petitioner also concedes its
substantial noncompliance with two quality of care requirements at scope and severity
level E. Based on these uncontested deficiencies, I find it reasonable to impose penalties
that are above the lowest ranges.

Add to these the serious problems discussed above. For this elderly and infirm
population, failing to supervise a resident can — and, sadly, in this case, did — have
serious, even fatal consequences. Yet, physical and occupational assessments, along with
nursing assessments and other instructions designed to keep the residents safe, were not
disseminated to staff, or, if they were disseminated, staff did not regard them. For this,
the facility is culpable and the penalties imposed are reasonable.
26

Conclusion

For all of these reasons, I find that: 1) from March 28 through May 9, 2013, the facility
was not in substantial compliance with Medicare program requirements; 2) from March
28 through 30, 2013, its deficiencies posed immediate jeopardy to resident health and
safety; and 3) the penalties — $6,550 per day of three days of immediate jeopardy and
$1,550 per day for 40 days of substantial noncompliance that was not immediate jeopardy
—are reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

